Citation Nr: 1456206	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  11-24 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Entitlement to an initial disability rating in excess of 20 percent for diabetic neuropathy of the left lower extremity.

2. Entitlement to an initial disability rating in excess of 20 percent for diabetic neuropathy of the right lower extremity.

3. Entitlement to an evaluation in excess of 20 percent for diabetes mellitus (DM) type II.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1968 to May 1970.  

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of the Veteran Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which denied the Veteran's claim of entitlement to an increased rating for DM type II, currently evaluated as 20 percent disabling.   

In July 2013, the Veteran testified regarding this matter at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file. 

In Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU rating claim is part of an increased rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In this case, however, the record does not appear to raise a claim that the Veteran is no longer able to work due to his service-connected disabilities.  Thus, the issue of entitlement to a TDIU rating is not properly before the Board.  Id.


FINDINGS OF FACT

1. In a July 2103 Board hearing, prior to the promulgation of a decision by the Board, the Veteran indicated that he wished to withdraw his appeal for an initial increased rating for diabetic neuropathy of his bilateral lower extremities.  

2. Throughout the period of the appeal, the Veteran's DM type II has required a restricted diet, the use of insulin, and oral hypoglycemic agents, but no regulation of activities.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a substantive appeal on the issue of entitlement to an initial disability rating for diabetic neuropathy of the left lower extremity have been met and the appeal is withdrawn.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).

2. The criteria for withdrawal of a substantive appeal on the issue of entitlement to an initial disability rating for diabetic neuropathy of the right lower extremity have been met and the appeal is withdrawn.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).

3. The criteria for a disability rating in excess of 20 percent for service-connected DM type II have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, Diagnostic Code 7913 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal of Claim

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202, 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Here, in a July 2013 Board hearing, the Veteran stated he wished to withdraw his claim of an initial disability evaluation in excess of 20 percent for diabetic neuropathy of the bilateral lower extremities.  The Veteran's representative reasserted this decision in the November 2014 appellate brief.  Hence, there remain no allegations of errors of fact or law for appellate consideration regarding these claims.  Thus, the Board does not have jurisdiction to review them, and they are dismissed.

II. Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The award of service connection for DM type II represented a substantiation of the Veteran's original claim, and thus the filing of a notice of disagreement with the initial rating assigned did not trigger additional 38 U.S.C.A. § 5103(a) notice requirements.  Therefore, any defect as to notice is not prejudicial.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 134 (2008).  Moreover, the Veteran was notified of regulations pertinent to the establishment of a disability rating and an effective date in a July 2008 letter.  Dingess/Hartman, 19 Vet. App. at 478.

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, private treatment records, and VA medical records have been obtained.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.

Also, the VA examinations of the Veteran's DM type II in August 2008 and October 2009 and their associated reports were adequate because, as discussed below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because it provided detail sufficient to allow the Board to make a fully and informed determination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)). 

The Veteran was also provided a VA examination of his DM type II in November 2012, which included a December 2012 addendum.  In a November 2014 appellate brief, the Veteran's representative contended that the November 2012 VA examination was inadequate because the examining physician was a family nurse practitioner and not a diabetes specialist and that the examiner did not provide sufficient rationale for her change in conclusion from her November 2102 opinion that the Veteran requires regulation of activities to her December 2012 addendum opinion that the Veteran does not require regulation of activities.  

The Board finds that the November 20102 examination and December 2012 addendum were adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  There is a presumption that VA has picked a person who is qualified to provide a medical opinion to the case at hand.  See Parks v. Shinseki, 716 F.3d 581 (Fed. Cir. 2013).  The examination was conducted by a medical professional who thoroughly reviewed and discussed all the relevant evidence and performed a full examination of the Veteran.  

Additionally, the November 2012 examination and December 2012 addendum opinions are supported by sufficient rationale.  In the November 2012 examination, the examiner noted the Veteran required regulation of activities, explaining that the Veteran tries to exercise as much as possible, this includes walking.  This clearly indicates that the Veteran is encouraged to move, rather than refrain from activities.  In the December 2012 addendum, the examiner changed her answer, stating she now more fully understood the question.  The Board finds the VA examiner provided sufficient rationale for her conclusion that the Veteran does not require regulation of activities.  Moreover, the VA examiner's conclusion is consistent with the record as noted below; the Veteran has been encouraged by his treating physicians to exercise regularly.  There is no competent and probative evidence contradicting this assessments and the Veteran has not alleged one exists.  Although the Veteran may disagree with the opinions set forth in the examination reports, there is no indication of any inadequacies with the November 2012 examination and December 2012 addendum.  Thus, the presumption has not been rebutted.

Also, 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the January 2013 Board personal hearing, the VLJ complied with these requirements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II. Increased Rating

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diabetes mellitus is rated under 38 C.F.R. §4.119, Diagnostic Code 7913, which provides a 10 percent rating when the disease is managed by a restricted diet only; a 20 percent rating when insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet are required; a 40 percent rating when insulin, a restricted diet, and regulation of activities are required; a 60 percent rating when insulin, a restricted diet and regulation of activities are required, along with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated; and a 100 percent rating when requiring more than one daily injection of insulin, a restricted diet and regulation of activities (avoidance of strenuous occupational and recreational activities), along with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Note 1 of Diagnostic Code 7913 instructs the rater to evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.

Competent medical evidence is required to establish "regulation of activities," namely, avoidance of strenuous occupational and recreational activities, for a 40 percent rating under Diagnostic Code 7913.  It is specifically defined in the text of the regulation when defining the criteria of the assignment of a 100 percent rating. Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007). 

Because of the successive nature of the rating criteria for diabetes, e.g., the evaluation for each higher disability rating includes the criteria of each lower disability rating, each of the three criteria listed in the 40 percent rating must be met in order to warrant such a rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  Stated another way, if a component is not met at any one level, a veteran can only be rated at the level that did not require the missing component.  Id.  

The Veteran contends in his July 2013 Board hearing that he can no longer work as an operating engineer because he can longer get a commercial driver's license due to his insulin dependence, thus, he is unable to drive a dump trunk.  Instead, he had to retrain to become a safety officer.  He further stated his other restricted activities involve problems working, going up and down slopes, or hiking on uneven ground.  Additionally, he state he cannot work with tools now because he does not have the strength in his hand, stating "I guess the diabetes is getting into my tendons and my hands." 

Historically, the Veteran served in Vietnam and had a diagnosis of non-insulin dependent diabetes mellitus first diagnosed in October 2000.  He was referred to a nutrition consult.  In January 2001, he was prescribed medications.  A September 2004 rating decision granted service connection for diabetes mellitus based on presumed exposure to herbicides in Vietnam, rated 20 percent disabling.  The Veteran's representative submitted a claim for increased rating in July 2008.  

A June 2008 VA outpatient record noted the Veteran refused insulin.  

An August 2008 VA examination report noted the Veteran denied any episodes of ketoacidosis or hypoglycemic reactions and had not been hospitalized for ketoacidosis or hypoglycemic.  He is on a restricted diet, takes three oral hypoglycemic as well as Byetta injections and denied any restriction of activities related to his diabetic condition, other than he has to eat within an hour of injection with Byetta.   

An April 2009 statement from the Veteran's private physician stated the Veteran had been prescribed insulin.  September 2009 and October 2009 VA outpatient records noted that the Veteran attended group sessions at the VA that focused on the benefits of regular exercise and was on insulin therapy. 

An October 2009 VA examination report noted that the Veteran gave the examiner a letter from his endocrinologist which stated the Veteran has "rather difficult to control type 2 diabetes mellitus."  The Veteran is on insulin in addition to his oral antidiabetics and is on a restricted diet.  The insulin was started on February 2, 2009.  The letter further stated the Veteran denied any restrictions of activities on account of his diabetes, and episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization. 

October 2009, December 2009, and March 2010 VA outpatient treatment records noted that the Veteran's doctors discussed with the Veteran ways to better control his diabetes with diet and regular exercise.

A June 2012 VA outpatient treatment record noted the Veteran reported he did not have concerns with doing activities of daily living.  

A November 2012 VA examination report noted that the Veteran was prescribed insulin, more than 1 injection per day, was prescribed oral hypoglycemic agent(s), and was managed by a restricted diet.  The examiner further noted the Veteran requires regulation of activities as part of medical management of DM type II because the Veteran tries to exercise as much as possible, this includes walking.  The Veteran is unable to perform heavy physical work due to being easily fatigued; he has loss some dexterity for fine motor work.  Additionally, the examiner noted the Veteran has not been hospitalized for episodes of ketoacidosis or hypoglycemic reactions.  

In a December 2012 addendum, the same examiner from the November 2012 VA examination amended her answer to the question regarding regulation of activities.  She stated the Veteran does not require regulation of activities as part of medical management of DM type II, explaining she now more fully understood what the question was asking.  

A June 2013 statement from the Veteran's private physician stated because the patient receives insulin for his diabetes, he cannot have a DOT (Department of transportation) card.  

Considering the pertinent evidence in light of the governing legal authority, the Board finds that rating in excess of 20 percent for DM type II must be denied.  While the record reflects that the Veteran's diabetes is insulin dependent, treated with a diet, and requires an oral hypoglycemic agent, this disorder has not required that the Veteran regulate his activities.  The December 2012 VA examiner's addendum stated that the Veteran does not require regulation of activities as part of medical management of DM type II.  He has not suffered any episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization, which are required to assign a 60 percent rating.  Thus, a rating higher than 20 percent under Diagnostic Code 7913 is not warranted.

The Board acknowledges the Veteran's assertion in his July 2013 Board hearing that his activities were regulated due to diabetes.  Specifically, his assertion that he is restricted from performing his previous job of operating engineer due to his DM type II.  The Veteran is competent to report matters within his own personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Whether the Veteran's diabetes requires avoidance of strenuous occupational and recreational activities is a determination that is medical in nature, and therefore not one that he is competent to make.  Furthermore, the Veteran's assertions are unsupported by any other evidence.  Indeed, the Veteran's own testimony states that he lost his operating license because of insulin dependence, not because the occupation was strenuous. This notion is supported by the Veteran's submission of his private physician's statement stating that because the patient receives insulin for his diabetes, he cannot have a DOT card.  This is not a clinical finding stating that the Veteran has avoidance of strenuous occupational and recreational activities. Moreover, the August 2008 VA examination reports that he denied any restriction of activities related to his diabetic condition other than having to eat within an hour of injection with Byetta.  There is also the submission of a letter during his 2009 VA examination that was written by his endocrinologist stating the Veteran denied restriction of activities related to his diabetic condition; and a June 2012 VA treatment record that noted the Veteran reported no concerns with doing activities of daily living.    

The Board has also considered the applicability of other diagnostic codes for rating the Veteran's disability.  Although the Veteran asserted during his July 2013 Board hearing that he cannot work with tools now and guesses "the diabetes is getting into my tendons and my hands," the evidence of record suggests the Veteran does not have diabetic peripheral neuropathy of his bilateral upper extremities.  

During the November 2012 VA examination, the Veteran reported pain in both hands.  Pain was on palmer surface of hand and included the thumb and surrounding area.  The Veteran stated he used Blu-Mu cream daily and an anti-inflammatory cream.  He had previously been diagnosed with bilateral carpal tunnel syndrome and trigger finger on the left side and had corrective surgery for these conditions.  The examiner found the Veteran did not have constant pain, had mild intermittent pain, no paresthesias and/or dysesthesias, and no numbness in his bilateral upper extremities.  He had normal vibration sensations, cold sensations, and no muscle atrophy.  The examiner opined that the Veteran did not have diabetic peripheral neuropathy of the bilateral upper extremities. 

Although the Veteran asserted his current hand condition is related to his diabetes, the Veteran is not competent to make this determination.  A determination of whether diabetes might be related to the Veteran's hand pain is medical in nature and the Veteran has already had surgery for his bilateral carpal tunnel syndrome and trigger finger on his left side.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to the etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Even if the Veteran was competent to diagnose himself in this regard, the November 2012 VA examiner opined that the Veteran does not have diabetic peripheral neuropathy of the bilateral upper extremities.  Thus, the Board concludes the Veteran does not have peripheral neuropathy of his bilateral upper extremities and does not warrant another diagnostic code for rating the Veteran's disability. 

Finally, although the Veteran's representative contends in his November 2104 appellate brief that the Veteran is entitled to an extra-schedular rating, the Board finds there are no unusual or exceptional factors in this case warranting referral to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b).

As noted above, the Veteran averred in his July 2013 Board hearing that he can no longer work as a truck driver because he is insulin dependent and has been reassigned as a safety officer.  He stated he has problems working at his reassigned job because he cannot work with the tools now, noting 'I guess the diabetes is getting into my tendons and my hands."  Additionally he noted he has difficulty going up and down slopes or hiking on uneven ground.  

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected disabilities are specifically contemplated by the schedular rating criteria.  Although the Veteran contends he can no longer work as a truck driver because he is insulin dependent, he is currently employed as a safety officer.  However, when the RO or Board evaluates whether the criteria in the rating schedule adequately correspond to the symptomatology and severity of a claimant's disability, § 3.321(b)(1) does not contemplate or require a calculation of the income that may not have been realized because of a service-connected disability.  Thun, 22 Vet. App. at 117.  Rather, it requires an assessment of whether the veteran's schedular disability rating adequately contemplates the average impairment in earning capacity from the veteran's disability.  Id. at 116 (explaining that "given that the average impairment in earning capacity is the standard, within the current rating schedule, many veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average as a result of their disability," but that "extraschedular consideration cannot be used to undo the approximate nature that results from the rating system based on average impairment of earning capacity authorized by Congress").  In this regard, it is important for the Veteran to understand that a 20 percent DM type II disability will cause him many problems.  If it did not, there would be no basis to award him compensation.  

Additionally, the Veteran contended that he cannot work at his reassigned job because he cannot work with the tools due to his diabetes and has difficultly going up and down slopes or hiking on uneven ground.  As noted above, the Veteran has not been diagnosed with diabetic peripheral neuropathy of the bilateral upper extremities and is currently rated at 20 percent disabling for his diabetic neuropathy of the bilateral lower extremities.  Although the Veteran has occupational impairment, he is adequately compensated for these disabilities by the schedular rating criteria.  The Veteran's service-connected DM type II is manifested by a restricted diet, requirement of insulin, and an oral hypoglycemic agent.  Therefore, no referral for extraschedular consideration is required.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service-connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014).

Accordingly, a rating of 20 percent, but no greater, for DM type II is warranted, and there is no basis for staged rating of the Veteran's disability pursuant to Hart.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable to that extent.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56. 


ORDER

Entitlement to an evaluation in excess of 20 percent for DM type II is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


